DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed January 20, 20201 is acknowledged. Claim 1 is amended. Claim 2 has been cancelled. No new matter has been added. Claims 1 and 3 are being considered in this office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is meant by “the at least four matrix elements having an FCC structure”. It is unclear if Applicant requires that each element, for example, in their pure elemental form, have an FCC structure, or if the four elements together form an FCC structure such as that which is claimed for the matrix. For example, Fe, which is listed in the claim limitation, at room temperature has a BCC structure, and Cr, also listed in the claim limitations, has a BCC structure, but both could form an FCC structure for an HEA matrix depending on the other elemental additions. It is unclear if Fe would be considered a matrix element having an FCC structure therefore. Examiner interprets that the at least four elements are required to form an FCC structure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vecchio (US 20160201169 A) in view of Hong (previously cited, US 20170275745 A1) and Rogowski (US 20040177943 A).

at least four matrix elements forming the FCC HEA matrix, the at least four matrix elements forming an FCC structure (“high entropy matrix can comprise 4 or more principle elements” [0008]); and 
a precipitate within the FCC HEA matrix, wherein the precipitate comprises an intermetallic compound (“one or more secondary non-high entropy phases” [0007]; “include secondary phases such as intermetallics” Abstract).

Vecchio discloses an example of a composition comprising W, Ta, Nb, Mo, and V (see para. [0008]; see claim interpretation above in 112b). While Vecchio discloses using the above refractory elements (see description of Fig. 2A-C) the example composition (see para. [0008]) and microstructure is disclosed as being BCC (see para. [0020]). Therefore Vecchio, while discloses a single FCC matrix (see details in paragraphs above) does not expressly disclose wherein an single phase FCC matrix may be selected from the group consisting of Co, Cr, Fe, Ni, Mn, Cu, Mo, V, Nb, Ta, Ti, Zr, W, Si, Hf and Al.
Vecchio also does not disclose wherein the intermetallic compound comprises at least one selected from the group consisting of Co, Cr, Fe, Ni, Mn, Cu, Mo, V, Nb, Al, Si, Ti, Zr, Ta, Mg, Be, Ba, Zn, Cr, Y, Sn, W, Hf, Nb, Mo, W, La and B. 
Hong discloses a similar invention (see Abstract) wherein a composite is made with a single high entropy alloy FCC matrix selected from four or more principal elements from the group consisting of Co, Cr, Fe, Ni, Mn, Cu, Mo, V, Nb, Ta, Ti, Zr, W, Si, Hf and Al (“promoting formation of a face-centered cubic (FCC) solid solution” [0027]; “matrix phase and the Cu-rich phase(Cu--Mn--Ni phase) have an FCC structure” [0054]; “high-entropy alloy…includes…(Fe)…(Mn)…(Ni)…(Co)…preferable to include…(Cu)” [0026]; see compositions of Table 1; see claim interpretation above in 112b). Hong discloses wherein an intermetallic for such an HEA FCC matrix composite comprises at least one selected from the group consisting of Co, Cr, Fe, Ni, Mn, Cu, Mo, V, Nb, Al, Si, Ti, Zr, Ta, Mg, Be, Ba, Zn, Cr, Y, Sn, W, Hf, Nb, Mo, W, La and B, and teaches wherein such an intermetallic phase improves the ductility of the matrix and strength of the composite (“second phase is a Cu-rich phase (Cu--Mn--Ni phase) or an Ag-righ pahse 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the elements forming the FCC compositions taught by Hong, as well as the intermetallic compositions for such FCC matrices, as taught by Hong, for the invention disclosed by Vecchio. One would be motivated to use these elements as they are demonstrably able to form an FCC single matrix, and one would be motivated to use the intermetallic composition for the intermetallic particles disclosed by Hong in order to improve the ductility of the matrix and strength of the composite. 

Vecchio further discloses a reinforcing material dispersed within the FCC HEA matrix, is configured to enhance strength of the composite material, and wherein the reinforcing material comprises at least one selected from the group consisting of a metal oxide, a metal silicide, a metal carbide, a metal nitride and a metal boride, wherein each of the metal oxide, the metal silicide, the metal carbide, the metal nitride and the metal boride comprises at least one selected from the group consisting of A, Si, Ti, Zr, Ta, Mg, Be, Ba, Zn, Cr, Y, Sn, W, Hf, V, Nb, Mo, W, La and B (“include secondary phases such as intermetallics…carbide, borides…nitrides…silicides…oxides” Abstract; “additional phases can be one or more of…intermetallics…carbide, borides…nitrides…silicides…oxides” [0018]; “matrix is further strengthened by the presence of a non-high entropy niobium-vanadium carbide…40 mole fraction” [0021]; while this particular example is for a BCC HEA matrix, one of ordinary skill in the art would appreciate that such a teaching be applied to an FCC matrix to similarly strengthen the matrix).
and wherein the reinforcing material is present (Claim 3) in an amount of 0.01-50vol% in the FCC HEA matrix composite material (“non-high entropy phase fraction…above 1% volume fraction…above 5% volume fraction…above 20% volume fraction” [0019]).

Vecchio does not disclose wherein the carbide particles are uniformly dispersed nano-size dispersoids.

It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included uniformly dispersed reinforcing particles having sizes of 5-500nm, as taught by Rogowski, for the invention disclosed by Vecchio. One would be motivated to have particles of this size in order to prevent degradation of mechanical properties while improving the effects of reinforcing particles (Rogowski, “properties of the metal are degraded by particles having a size of 1 to 50um” [0031]; particles in the nanometer range of 5 to 500 nanometers…effect increases exponentially compared to the effect of particles in the size range between 1 and 50 micrometers” [0054]). One would be motivated to have these particles as uniformly dispersed in order to have homogenous mechanical properties of the matrix.

Claim 1 and 3 are rejected alternatively over 35 U.S.C. 103 as being unpatentable over Fujieda (previously cited, US 20180363104 A1) in view of Chen (previously cited, US 20090074604 A1) and Rogowski.
Regarding Claims 1 and 3, Fujieda discloses a high entropy alloy (HEA) matrix composite material (“high entropy alloy…and…intermetallic compound” [0011]) comprising: 
at least four matrix elements forming a matrix having a face-centered cubic (FCC) structure  selected from the group consisting of Co, Cr, Fe, Ni, Mn, Cu, Mo, V, Nb, Ta, Ti, Zr, W, Si, Hf and Al (see Table 1, HEA powder 1; see Table 2, HEA article 1 c with FCC matrix crystal structure and Ni3Ti precipitation phase);  and
a precipitate, wherein the precipitate comprises an intermetallic compound, wherein the intermetallic compound comprises at least one selected from the group consisting of Co, Cr, Fe, Ni, Mn, Cu, Mo, V, Nb, Al, Si, Ti, Zr, Ta, Mg, Be, Ba, Zn, Cr, Y, Sn, W, Hf, Nb, Mo, W, La and B (“see Table 2, HEA article 1c with FCC matrix crystal structure and Ni3Ti precipitation phase; see para. [0017]). 
Fujieda does not disclose a reinforcing material uniformly dispersed within the FCC HEA matrix, wherein the reinforcing material comprises nano-sized disperosids, is configured to enhance strength of the composite material, and wherein the reinforcing material comprises at least one selected from the group consisting of a metal oxide, a metal silicide, a metal carbide, a metal nitride and a metal boride, wherein each of the metal oxide, the metal silicide, the metal carbide, the metal nitride and the metal boride comprises at least one selected from the group consisting of A, Si, Ti, Zr, Ta, Mg, Be, Ba, Zn, Cr, Y, Sn, W, Hf, V, Nb, Mo, W, La and B. Fujieda therefore, also does not disclose wherein the reinforcing material is present (Claim 3) in an amount of 0.01-50vol% in the FCC HEA matrix composite material.

Chen teaches the addition and uniform dispersion of 5-40wt% metal carbide to an high entropy alloy with FCC structure in order to form an ultra-hard composite (“manufacturing the ultra-hard composite material includes mixing a metal carbide powder and a multi-element high-entropy alloy powder to form…ultra-hard composite material” Abstract; “aluminum, chromium, cobalt, copper, iron, and nickel…form the multi-element high-entropy alloy…complete alloying, such as a single FCC phase solid solution…achieved” [0028]; “has a WC mixing phase and single FCC mixing phase” [0029]; see Fig. 3 at 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included the uniform dispersion of reinforcing material such as metal carbide, within the instantly claimed range of 0.01-50vol% (see Claim 3, and above for details regarding the claimed volume% and the disclosed weight%) in the HEA FCC matrix, as taught by Chen, for the invention disclosed by Fujieda. One would be motivated to include metal carbide and in this amount in order to increase the hardness of the alloy component and to create an ultra-hard composite such as one with a hardness of 800-2400 HV (see teaching by Chen above). It would have been obvious to one of ordinary skill in the art to have uniform dispersion of reinforcing particles in order to obtain a composite with homogenous mechanical properties.
Chen does not disclose wherein the carbide particles are nano-size dispersoids.
Rogowski teaches wherein for a metal-matrix composite comprising secondary particles, such as the claimed variety of reinforcing material (“composite of a metal matrix with one or more incorporated secondary phases” Abstract; see Claim 1 and Claim 13 of Rogowski), particles of reinforcing material with sizes of 1-50um are detrimental to mechanical properties, wherein nanosized particles ranging from 5-500 nm increase the beneficial effects exponentially as compared to the micro-sized particles (“besides 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included the reinforcing particles having sizes of 5-500nm, as taught by Rogowski, for the invention disclosed by Fujieda and Chen. One would be motivated to have particles of this size in order to prevent degradation of mechanical properties while improving the effects of reinforcing particles (Rogowski, “properties of the metal are degraded by particles having a size of 1 to 50um” [0031]; particles in the nanometer range of 5 to 500 nanometers…effect increases exponentially compared to the effect of particles in the size range between 1 and 50 micrometers” [0054]).

Response to Arguments
Applicant’s arguments, filed January 20, 2021, with respect to Claim 1 rejected under 35 U.S.C. 102(a)(1) over Hong and under 35 U.S.C. 102(a)(2) over Fujieda, have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Vecchio in view of Hong and Rogowaski, and also over Fujieda in view of Chen and Rogowaski, as detailed above.
Applicant argues that Chen does not teach wherein the metal carbides are uniformly dispersed within the FCC HEA matrix, and that Chen is not concerned with the homogeneity of tungsten carbide. 
Applicant further argues that Chen discloses a composite composed of larger-sized WC, and that WC is normally larger than a few microns. The Examiner notes that while Chen discloses ‘fine carbide ceramic phase powders” (see [0024]), Chen does not appear to disclose the size of the WC powder used. Further, arguments of counsel cannot take the place of factually supported objective evidence. See MPEP 2145.
Applicant argues the invention is new and not obvious due to the excellent strength at room and elevated temperature. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., strength at room or elevated temperature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735


/CATHERINE P SMITH/Examiner, Art Unit 1735  
                                                                                                                                                                                                      /ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731